Citation Nr: 1540956	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction, and bypass surgery.  

3.  Entitlement to service connection for residuals of a stroke.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1970 to September 1977 and from March 1980 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  The Atlanta, Georgia, RO has assumed jurisdiction over the claim.  

In October 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board, having retired after many years of dedicated service.  

Following the hearing, the Board, in a December 2014 decision, reopened the previously denied claims of service connection  for a low back disorder and coronary artery disease, status post myocardial infarction, and bypass surgery.  It remanded these two issues along with the issue of service connection for residuals of a stroke for further development.  

In a July 2015 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the December 2014 hearing was no longer affiliated with the Board.  The Veteran was given the opportunity to appear for another hearing if so desired.  If no response was received from the Veteran within 30 days it was to be assumed that the Veteran did not desire another hearing and the decision would be made based upon the evidence of record, including testimony at the prior hearing.  To date, no response has been received from the Veteran.  As such, the Board will the address these matters based upon the evidence of record.  

The issues of service connection for coronary artery disease, status post myocardial infarction, and bypass surgery, and for residuals of a stroke are remanded to the RO via the Appeals Management Center.  


FINDINGS OF FACT

1.  No disease or chronic symptoms of a lumbar spine disorder, to include degenerative joint or degenerative disc disease of the lumbar spine, were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of a lumbar spine disorder, to include degenerative joint or degenerative disc disease of the lumbar spine, in the years after service. 

3.  Degenerative joint disease of the lumbar spine was not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's lumbar spine disorder, to include degenerative joint and degenerative disc disease of the lumbar spine, is not caused by any in-service event or related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative joint and degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a July 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, hearing testimony, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  The Board further observes that in conjunction with the December 2014 Board remand, additional VA treatment records were obtained and VA examinations were performed, which included etiology opinions.  Moreover, the actions taken complied with the directives of the Board remand. 

As to the low back disorder, the Veteran was afforded a VA examination and opinion was obtained as to the etiology of the current low back disorder and its relationship, if any, to his period of service.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria, along with rationale to support the requested opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented and by his testimony at the Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back disorder, the Veteran has been found to have degenerative joint disease, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his current lumbar spine disorder is related to injuries he sustained in service, to include an injury sustained when lifting a tiller.  The Veteran has indicated that he has had continuous problems with his low back since service.

Review of the Veteran's service treatment records reveals that in June 1972, he was seen with complaints of back pain following a fall.  A diagnosis of a soft-tissue injury was rendered at that time.  In October 1973, the Veteran was seen with complaints of lower back pain after being hit while playing football.  June 1989 x-rays of the spine showed a normal thoracic spine.  In September 1989, the Veteran was seen with complaints of right upper back spasm.  In June 1991, the Veteran was diagnosed as having sustained a lumbar strain after lifting a heavy object.  In June 1992, the Veteran was seen with complaints of back pain that had begun the day before, after lifting a garden tiller out of a vehicle, with back pain being noted while sitting at a conference.  In July 1992, the Veteran was seen with complaints of low back pain, with a diagnosis of mechanical low back pain being rendered.  At a follow-up visit later that month, a diagnosis of resolving acute episode of low back pain was rendered.  In August 1992, the Veteran was again seen with complaints of acute low back.  A diagnosis of acute low back pain, rule out herniated nucleus pulposus was rendered.  X-rays taken at that time being negative.  No further complaints or findings related to low back problems were noted in service.  

On his initial application for compensation, received in June 1997, the Veteran did not complain or report having problems with his low back.  There were also no reports or complaints of low back problems at the time of August 1997 VA examinations, performed in conjunction with his initial application for other disabilities.  

Treatment records show that the Veteran sustained an injury to his low back in February 2003, when bending down to pick up a heavy box and developing a popping, painful sensation in his back.  He was sent to physical therapy for five weeks but the pain became worse.  At the time of an October 2003 treatment visit, the Veteran noted having had strains in the past but nothing to the degree of the injury he sustained in February 2003.  A MRI revealed a central disc protrusion causing significant stenosis at L4-5, worse on the left than the right.  In December 2003, the Veteran underwent a decompressive hemilaminectomy at L4-5, partial facetectomy, foraminotomy L4-5, bilaterally; diskectomy L4-5, bilaterally; interbody fusion L4-5, bilaterally; and midlateral lateral fusion L4-5.

In January 2005, the Veteran requested service connection for low back problems.  

At his October 2014 hearing, the Veteran testified that he had had trouble with his back since 1991-92.  He indicated that he hurt his back when lifting the tiller and stated that they performed all kinds of tests on him.  The Veteran then indicated that he injured his back after service in 2002 and had surgery in 2003 and that everything went downhill after that.  

In conjunction with the December 2014 remand, the Veteran was afforded a VA examination in April 2015.  At the time of the examination, the Veteran reported developing low back pain after picking up a tiller in service.  He indicated that he was involved in a motor vehicle accident in 2000 and that he re-injured his back in 2003, when picking up a heavy object.  X-rays taken at the time of the examination revealed status post L4-L5 posterior fusion procedure, with bilateral pedicle screws in place at each level; graft or other material within the intervening disc space; normal alignment, maintained vertebral body heights; minimal osteophyte formation adjacent to L3-L4 disc space; and facet arthropathy at L5-S1.

Following examination, the examiner indicated that the Veteran's claimed low back disorder was less likely than not incurred in or caused by any claimed in-service, injury, event, or illness.  In support of the opinion, the examiner cited to the notations of low back complaints in service.  She further noted that post-military discharge, in 2003, the Veteran sustained a work related low back injury which was later followed by lumbar fusion surgery.  She indicated that the Veteran's military findings of a low back condition were not related to his current clinical condition of degenerative disk disease of the lumbar spine, which was considered to be a natural part of the aging process. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a low back injury or lumbar spine disease in service, as evidenced by no further treatment of in-service low back problems subsequent to 1994, and that he did not experience chronic symptoms of low back disorder during service.  While the Veteran was seen with complaints of low back pain, variously diagnosed as strains and low back pain, the symptoms were not indicated to be chronic in nature during service and were not of such frequency to be chronic  There was no indication of a diagnosis of a chronic back condition during service and the last notation of complaints of back pain in 1992, there were no further complaints or findings related to the low back prior to separation in May 1997.  

The Board finds that the Veteran did not experience continuous symptoms of a lumbar spine disorder after service, including no arthritis manifest to 10 percent within one year of service.  The Veteran has a currently diagnosed lumbar spine disability.  The first finding of degenerative joint disease or degenerative disc disease was not until 2003, in conjunction with the post-service injury. 

The Veteran has reported and testified that his back problems started in service and have continued since that time, and is competent to report symptoms such as back pain, and to report that such pain has been unremitting since service; however, the Veteran's inconsistent statements when giving a history of onset of symptomatology on other occasions outweighs his more recent assertion of continuous post-service low back symptoms.  Weighing against the recent assertion that low back pain had been recurrent since service separation is a VA claim in June 1997.  At the time of his initial application for compensation in 1997, the Veteran did not report having any back problems and did not report a back injury in service or back problems at any time.  Had the Veteran in fact been experiencing low back symptomatology in 1997, and since service, when he filed for service connection for disabilities other than his low back, it is reasonable to assume that he would also have sought service connection for a low back disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disability, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a low back injury in service and a lack of low back symptomatology at the time he filed the other claims.  Thus Board finds that this evidence weighs against a finding of persistent low back symptoms since service separation.  For these reasons, the Board finds that the Veteran's statements regarding persistent symptoms of a low back disorder since service separation are not credible.


One additional factor that weighs against a finding of continuous symptoms since service, in addition to the other factors and evidence cited in this decision, the evidence shows no treatment for a post-service low back disorder prior to 2002.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  The Veteran has endorsed a long standing history of low back pain, including as far back as period of service; however, in addition to such reports, treatment records also include inconsistent reports of only minor back strains prior to the 2003 employment injury.  The Veteran also did not file a claim for a low back disorder until February 2005.  All of these inconsistent reports reflect a post-service onset of the current symptomatology and resulting current diagnosis. 

Based on this evidence, the Board finds that the weight of the evidence demonstrates that the symptoms of low back disorder were not chronic in service, were not continuous since service, and did not manifest until years after service.  Because the evidence does not show that symptoms of a low back disorder were "continuous" since service separation, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  Because arthritis did not manifest, including to a degree of 10 percent, within one year of service separation, the criteria for presumptive service connection for a chronic disease of arthritis at 38 C.F.R. § 3.309(a) and 3.307 are also not met. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine are not causally or etiologically related to his service.  Following service separation, the Veteran was not seen at a medical facility with complaints of back pain until 2003, at which time he reported having had only minor strains up until that point.  

Moreover, the April 2015 VA examiner opined that the Veteran's current low back disorder was not related to his period of service.  The VA examiner's opinion, which was based on consideration of the accurate facts in this case, including symptoms and treatment and diagnosis during service, and non-continuous symptoms since service, as well as the Veteran's history and examination of the Veteran, is of greater probative value than the Veteran's statements regarding etiology of the current back disorders.  The examiner's opinion is based on accurate factual assumptions consistent with those found by the Board in this decision based upon a weighing of the lay and medical evidence. 

The Board also finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the low back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that the current low back disorder, to include degenerative joint/disc disease of the lumbar spine, was incurred in service.  A low back disorder, including degenerative joint disease and degenerative disc disease, are complex disease processed because of its multiple possible etiologies.  Further, the etiology of the Veteran's low back disorder is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, to include degenerative joint/disc disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  


REMAND

As it relates to the issue of service connection for coronary artery disease, status post myocardial infarction and bypass surgery, the Veteran was shown to have elevated cholesterol readings on several occasions during service.  An April 1994 chest x-ray indicated that the Veteran had pulmonary venous hypertension.  However, a May 1994 chest x-ray was noted to show normal pulmonary vascularity, with a May 1994 Bruce protocol stress test revealing negative findings.  

In conjunction with the October 2014 Board remand, the Veteran was afforded a VA examination in April 2015, which was conducted by a nurse practitioner.  When asked to comment on the relationship between the current coronary artery disease and its relationship to the inservice high cholesterol and pulmonary venous hypertension, the examiner indicated that the Veteran's coronary artery disease condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner stated that a heart condition was not corroborated as having occurred during military service or related to high cholesterol and pulmonary hypertension in military service.  She noted that even though the Veteran's military chest x-ray documented pulmonary hypertension, the physician examination was questionable for the pulmonary hypertension, with no evidence of hypertension, and the repeat military chest x-ray, done two weeks later after the first one, was negative for pulmonary hypertension.  She further indicated that clinical examination showed no evidence of hypertension or pulmonary hypertension. 

As to the stroke residuals and their relationship, if any, to the in-service high cholesterol and pulmonary venous hypertension, the nurse practitioner indicated that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner stated that a stroke or central nervous system condition was not corroborated as having occurred during military or related to high cholesterol and pulmonary hypertension in military service.  She indicated that according to medical literature, high cholesterol was not a direct cause but rather a risk factor among many others that increased the risk for CAD, stroke, and type 2 diabetes mellitus.  She further stated that medical literature and research was limited in its association of pulmonary hypertension to the direct cause of strokes. 

In support of his claim, the Veteran, in a June 2015 letter, made reference to articles on the web site WebMD demonstrating a relationship between elevated cholesterol and stroke and/or coronary artery disease.  Neither the VA examiner nor the RO has had the opportunity to address the Veteran's contentions, to include the articles noted in the June 2015 letter.  

While the April 2015 VA examiner appears to indicate on one hand that the Veteran did not appear to have pulmonary hypertension in service, she then notes that there is limited research as to the association between pulmonary hypertension and strokes, creating uncertainty as to whether the Veteran did or did not have pulmonary hypertension in service.  As such, an additional opinion is needed as to the whether the Veteran has pulmonary hypertension, and, if so, the relationship between it and the Veteran's coronary artery disease and/or stroke residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA cardiology examination, by a physician to determine the nature, extent, and etiology of any currently diagnosed heart disorder, to include coronary artery disease, and any stroke residuals.  All indicated tests should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed heart disorder, to include coronary artery disease, and/or residuals of a stroke are related to the Veteran's military service. 

For the Veteran's coronary artery disease and residuals of a stroke, the examiner should address whether the Veteran had pulmonary hypertension in service.  Reference should be made to the in-service findings when rendering this opinion.  The examiner should also address the elevated cholesterol readings in service.  The examiner should opine as to whether it is at least as likely as not that the Veteran's current heart disorders, to include coronary artery disease, and any stroke residuals are related to the in-service high cholesterol and pulmonary venous hypertension, if pulmonary hypertension was determined to be present in service.  The examiner should also address the articles referenced in WebMD by the Veteran in his June 2015 letter.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


